

EXHIBIT 10.29


FORM OF SUBSCRIPTION AGREEMENT


Personal and Confidential


THE COMMON STOCK OF GRAN TIERRA ENERGY INC. ("GTRE") CONSTITUTES SECURITIES THAT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
APPLICABLE SECURITIES LAWS OF ANY STATE. THE COMMON STOCK MAY NOT, AT ANY TIME,
BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER
THE ACT AND STATE LAWS, OR DELIVERY TO GTRE OF AN OPINION OF LEGAL COUNSEL
SATISFACTORY TO GTRE THAT SUCH REGISTRATION IS NOT REQUIRED. RESTRICTIONS ON
TRANSFER WILL BE IMPRINTED ON THE DOCUMENTS EVIDENCING THE COMMON STOCK TO THE
FOREGOING EFFECTS.


THE PURCHASE OF GTRE COMMON STOCK INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF LOSING THEIR ENTIRE
INVESTMENT.


GRAN TIERRA ENERGY INC.


Units consisting of (1) Common Stock, par value $.001 per share, and (2) Common
Stock Purchase Warrants


SUBSCRIPTION AGREEMENT


Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, AB T2R 0B2
Attention: James Hart


Ladies and Gentlemen:


This will confirm my agreement to become a stockholder of Gran Tierra Energy
Inc. ("GTRE" or the “Company”) and to purchase Units from GTRE, each “Unit”
consisting of (1) one share of common stock, par value $.001 per share (the
“Common Stock”), and (2) a warrant to purchase 0.5 shares of Common Stock ( the
“Warrant”). I/we hereby acknowledge receipt of the Preliminary Confidential
Private Placement Memorandum dated June 1, 2006 (together with the exhibits
thereto, the "Memorandum"), with respect to GTRE. The Memorandum describes the
terms under which the Units are being offered to subscribers.


1. Subscription and Sale.


1.1 Subscription. Subject to the terms and conditions of this Subscription
Agreement (this “Agreement”) and the provisions of the Memorandum, I/we
irrevocably subscribe for, and agree to purchase the number of Units of from
GTRE for the subscription price indicated on the Signature Page. I am/we are
tendering to GTRE (a) a completed, signed, and dated copy of this Agreement, (b)
a completed, signed, and dated Purchaser's Questionnaire, and (c) I am/we are
concurrently wire transferring such amount to the Escrow Agent.


--------------------------------------------------------------------------------







1.2 Acceptance or Rejection of Subscription. All funds tendered by me/us will be
held in a segregated escrow account for subscribers pursuant to the private
placement of Units made pursuant to the Memorandum (the “Offering”) pending
acceptance or rejection of this Agreement and the closing of my/our purchase of
the Units. This Agreement will either be accepted, in whole or in part, subject
to the prior sale of the Units, or rejected, by GTRE as promptly as practicable.
If this Agreement is accepted only in part, I/we agree to purchase such smaller
number of shares of Units as GTRE determines to sell to me/us. If this Agreement
is rejected for any reason or no reason, including, the termination of the
offering of the Units by GTRE, this Agreement and all funds tendered with it
will be promptly returned to me/us, without deduction of any kind, and this
Agreement will be void and of no further force or effect. Receipt of funds wired
or delivered with this Agreement will not constitute acceptance of this
Agreement.


1.3  Closing. Subscriptions will be accepted at one or more closings, as
described in the Memorandum. On closing, the subscription evidenced hereby, if
not previously rejected, will, in reliance on my/our representations and
warranties, be accepted, in whole or in part, and GTRE will execute a copy of
this Agreement and return it to me/us. If my/our subscription is accepted only
in part, this Agreement will be marked to indicate such fact, and GTRE will
return to me/us the portion of the funds tendered by me/us representing the
unaccepted portion of my/our subscription, without deduction of any kind. The
Units subscribed for will not be deemed to be issued to, or owned by, me/us
until GTRE has accepted this Agreement.


2. Representations, Warranties, and Covenants of the Purchaser. I/we represent,
warrant, and covenant to GTRE that:


2.1 General:


(a) If I am a natural person, I have the legal capacity and all requisite
authority to enter into, execute, and deliver the (1) this Agreement and any
other documents delivered in connection herewith and therewith (collectively,
the “Transaction Documents”), to purchase the Units, and to perform all the
obligations required to be performed by me thereunder. If we are a corporation,
partnership, limited liability company, trust, estate, or other entity, we are
authorized to purchase the Units and otherwise to comply with our obligations
under the Transaction Documents. The person signing this Agreement on behalf of
such entity is duly authorized by such entity to do so. The Transaction
Documents are (or when executed pursuant to the power of attorney granted
hereby, will be) my/our valid and binding agreements and enforceable against
me/us in accordance with their terms.


(b) My/our principal residence is in the jurisdiction indicated herein, or if we
are a corporation, partnership, limited liability company, trust, estate, or
other entity, we are organized and qualified under the law of the state or
foreign jurisdiction indicated below and I/we have no intention of becoming a
resident or domiciliary of any jurisdiction other than the one indicated by our
address.


(c) I am/we are subscribing to purchase the Units solely for my/our own account,
for investment, and not with a view to, or for resale in connection with, any
distribution. I am/we are not acquiring the Units as an agent or otherwise for
any other person.


2.2 Information Concerning the Offering:


(a) I/we have received, carefully read, and understood the Memorandum. I/we have
not been furnished any offering literature other than the Memorandum and the
Exhibits attached thereto and have relied only on the information contained
therein and my/our own due diligence efforts and inquiries with respect to the
Offering. The Units were not offered to me/us by any means of general
solicitation or general advertising.


--------------------------------------------------------------------------------







(b)  I/we understand that the offering of the Units is being made without
registration of the underlying shares of Common Stock under the Securities Act
of 1933, as amended (the "Act"), or any state securities or blue sky laws in
reliance on exemptions from such registration, and that such reliance is based
in part on my representations and warranties set forth in this Section 2 and on
the information set forth in the Purchaser's Questionnaire tendered by me/us to
GTRE with this Agreement.


(c) In formulating a decision to invest in the Units and the underlying Common
Stock, I/we (and my/our Purchaser Representative (as defined in Rule 501(h) of
Regulation D under the Act for U.S. investors and Regulation S for investors
from other jurisdictions), if any) have been given the opportunity to ask
questions of, and to obtain any information necessary to permit me to verify the
accuracy of the information set forth in the Memorandum from, representatives of
GTRE and have been furnished all such information so requested. I/we have not
relied or acted on the basis of any representations or other information
purported to be given on behalf of GTRE except as set forth in the Memorandum
(it being understood that no person has been authorized by GTRE to furnish any
representations or other information except as set forth in the Memorandum).


(d) I/we understand that the purchase of the Units involves various risks and
that an investment in GTRE should be regarded as speculative and involving a
high degree of risk. I am/we are fully aware of the nature of my investment in
GTRE and the lack of liquidity of an investment in the Units and underlying
shares of Common Stock and Warrants to acquire Common Stock being offered
pursuant to the Offering, because the shares may not be sold, transferred, or
otherwise disposed of except pursuant to an effective registration statement
under the Act or an exemption from such registration, and that in the absence of
such registration or exemption, the shares of Common Stock and Warrants must be
held indefinitely.


(e) I/we understand that no federal or state agency has passed upon the Common
Stock or Warrants of GTRE or made any finding or determination concerning the
fairness or advisability of an investment in GTRE.


2.3 Status of Subscriber, Additional Information:


(a) If we are a corporation, partnership, limited liability company, trust,
estate, or other entity, we are an "accredited investor," as that term is
defined in Rule 501(a) of Regulation D under the Act for U.S. investors (see the
Purchaser's Questionnaire for a list of the types of accredited investors) and
meet the experience standards set forth in Section 2.3(b) below. If I am a
natural person, I am at least 21 years of age and am an "accredited investor"
and meet the experience standards set forth in Section 2.3(b) below.  
 
(b) I (together with my Purchaser Representative, if any), or if we are a
corporation, partnership, limited liability company, trust, estate, or other
entity, we by and through our officers, directors, trustees, managers, partners,
employees, or other advisors, (i) are experienced in evaluating companies such
as GTRE, (ii) have determined that the Units are a suitable investment for
me/us, and (iii) have such knowledge, skill, and experience in business,
financial, and investment matters so that I am/we are capable of evaluating the
merits and risks of an investment in the Units. To the extent necessary, I/we
have retained, at my/our expense, and relied upon, appropriate professional
advice regarding the investment, tax, and legal merits and consequences of this
Agreement and owning the Units, and I/we and my/our advisers or representatives
have investigated my/our investment in GTRE to the extent I/we and they have
deemed advisable. I/we have the financial ability to bear the economic risks of
our entire investment for an indefinite period and no need for liquidity with
respect to our investment in GTRE, and, if I am a natural person, I have
adequate means for providing for my current needs and personal contingencies.


--------------------------------------------------------------------------------





(c) I/we agree to furnish any additional information requested to assure
compliance with the Act and state securities laws in connection with the
purchase and sale of the Units. If there is any material change in the
information I/we are furnishing hereunder prior to the date this Agreement is
accepted, I/we will immediately furnish such revised or corrected information to
GTRE.


2.4 Restrictions on Transfer or Sale of the Common Stock:


(a) I /we will not sell, assign, pledge, give, transfer, or otherwise dispose of
any the Units or any interest therein, or make any offer or attempt to do any of
the foregoing, except pursuant to a registration of the Common Stock and
Warrants under the Act and applicable state securities laws or in a transaction
that is exempt from the registration provisions of the Act and any applicable
state securities laws. I/we understand that GTRE will not be under any
obligation to register the Common Stock under the Act or any state securities
law (except as provided in the Registration Rights Agreement (as hereinafter
defined)) or to comply with the terms of any exemption provided under the Act or
any state securities law with respect to the Common Stock and Warrants.


(b) I/we have not offered or sold any portion of my/our Units and have no
present intention of dividing my/our Units with others or of reselling or
otherwise disposing of any portion of my/our shares of Units either currently or
after the passage of a fixed or determinable period of time or upon the
occurrence or nonoccurrence of any predetermined event or circumstance.


(c) I/we acknowledge that Canadian securities laws impose additional resale
restrictions with respect to the resale of the Common Stock and Warrants and I
am/we are aware of the risk of the investment in the Units and of the fact that
I/we may not be able to resell the Common Stock and Warrants except in
accordance with applicable Canadian securities legislation and regulatory
policies. GTRE agrees for my/our benefit that GTRE will use its best efforts to
ensure that Canadian residents holding Common Stock and Warrants will be able to
trade such securities without resale restrictions under Canadian securities
legislation no later than four months from the completion of the sale of the
Units subscribed for hereunder, including if necessary, the filing and
completion of a prospectus by the Company to qualify the resale of the
securities under Canadian securities law.


2.5 Independent Nature of Investor's Obligations and Rights. My/our obligations
under this Agreement and any other Transaction Documents are several and not
joint with the obligations of any other purchaser of Units, and I/we shall not
be responsible in any way for the performance of the obligations of any other
purchaser of Units under any Transaction Document. My/our decision to purchase
Units pursuant to the Transaction Documents has been made by me/us independently
of any other purchaser of Units. Nothing contained herein or in any Transaction
Document, and no action taken by any purchaser of Units pursuant thereto, shall
be deemed to constitute such purchasers as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
purchasers of Units are in any way acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Document. I/we acknowledge that no other purchaser of Units has acted as agent
for me/us in connection with making my/our investment hereunder and that no
other purchaser of Units will be acting as my/our agent in connection with
monitoring my/our investment in the Units or enforcing my/our rights under the
Transaction Documents. I/we shall be entitled to independently protect and
enforce my/our rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other purchaser of Units to be joined as an additional party
in any proceeding for such purpose.


--------------------------------------------------------------------------------







2.6 Due Authority, Etc. If we are a corporation, partnership, limited liability
company, trust, estate, or other entity: (a) we are duly organized, validly
existing, and in good standing under the laws of the jurisdiction of our
formation and have all requisite power and authority to own our properties and
assets and to carry on our business, and at GTRE's request, will furnish it with
copies of our organizational documents, (b) we have the requisite power and
authority to execute the Transaction Documents and to carry out the transactions
contemplated hereby, (c) our execution and performance of the Transaction
Documents do not and will not result in any violation of, or conflict with, any
term of our charter, bylaws, partnership agreement, operating agreement or
regulations, or indenture of trust, as the case may be, or any instrument to
which we are a party or by which we are bound or any law or regulation
applicable to us, (d) our execution and performance of the Transaction Documents
has been duly authorized by all necessary corporate, partnership, or other
action, (e) we were not specifically formed to invest in GTRE, and (f) the
individual who has executed the Transaction Documents on our behalf was duly
authorized to do so by all requisite corporate, partnership, or other action
and, on request of GTRE, we will furnish appropriate evidence of the authority
of such individual to act on our behalf.


2.7 Valid Obligation. This Agreement has been duly executed and delivered me/us
or on our behalf and, if and when accepted by GTRE, in whole or in part, will
constitute my/our legal, valid, and binding obligation, enforceable in
accordance with its terms (except as limited by principles of equity or
bankruptcy, insolvency, or other similar laws affecting enforcement of
creditors' rights generally).


2.8 ERISA Matters. If we are an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"):


(a) We and our plan fiduciaries are not affiliated with, and are independent of
GTRE, and are informed of and understand GTRE's investment objectives, policies,
and strategies.


(b) We represent that the purchase of the Units will not involve any transaction
that is subject to the prohibition of Section 406 of ERISA or in connection with
which a penalty could be imposed under Section 502(i) of ERISA or a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended (the "Code").


(c)  The trustee or other plan fiduciary directing the investment:


(i) in making the proposed investment, is aware of and has taken into
consideration the diversification requirements of Section 404(a)(1)(C) of ERISA;
and


(ii) has concluded that the proposed investment in GTRE is prudent and is
consistent with the other applicable fiduciary responsibilities under ERISA.


(d) This Agreement has been duly executed on our behalf by a duly designated
Named Fiduciary (within the meaning of Section 402(a)(2) of ERISA).


(e) If we are an individual retirement account (IRA) or employee benefit plan
not subject to Title I of ERISA, such as a governmental or church plan, the
owner of the individual retirement account or other fiduciary directing the
investment of the plan has concluded that the proposed investment in Units is
prudent and consistent with its fiduciary responsibilities, if any.


2.9 Fees and Commissions. Other than Canaccord Capital Corporation, I/we have
not retained, utilized or been represented by any broker or finder in connection
with the transactions contemplated by this Agreement.


--------------------------------------------------------------------------------







3. Purchase Agreement. The Company agrees that it makes in my favour the
representations, warranties, covenants and indemnities set out in the Securities
Purchase Agreement, a form of which is attached to the Memorandum (the “Purchase
Agreement). I/we hereby acknowledge and agree that I am/we are making the
representations and warranties set forth in the Purchase Agreement in addition
to the representations and warranties contained in this Agreement.


4. Waiver, Amendment, Binding Effect. Neither this Agreement nor any provisions
hereof shall be modified, changed, discharged, or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge, or termination is sought. The provisions of this Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors, and assigns.


5.  Assignability. Neither this Agreement nor any right, remedy, obligation, or
liability arising hereunder or by reason hereof shall be assignable by GTRE or
me/us without the prior written consent of the other.


6. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF TEXAS, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.


7.  Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which when so executed and delivered shall be deemed
to be an original and all of which together shall be deemed to be one and the
same agreement.


8. Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid:


(a) If to GTRE, to it at the following address:


Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada, T2R 0B2
Attn: James Hart



 
(b)
If to me/us at the address
set forth on the signature page hereto;

 


or at such other address as either party shall have specified by notice in
writing to the other.


9. Survival. All representations, warranties, and covenants contained in this
Agreement shall survive (i) the acceptance of the Subscription by GTRE, (ii)
changes in the transactions, documents and instruments described in the
Memorandum, and (iii) my death or disability, in each case in accordance with
Section 8.12 of the Purchase Agreement.


10. Notification of Changes. I/we hereby covenant and agree to notify GTRE upon
the occurrence of any event prior to the closing of the purchase of the Units
pursuant to this Agreement, which would cause any representation, warranty, or
covenant by me/us contained in this Agreement to be false or incorrect.


--------------------------------------------------------------------------------







11. Purchase Payment. The purchase price is being paid herewith by wire
transfer. All payments made as provided in this Paragraph 11 shall be deposited
as soon as practicable and held in a segregated escrow account until the earlier
to occur of (a) the sale of all of the securities in this Offering or (b) the
termination of this Offering.


12. Return of Funds from Escrow Account. In the event that the purchase price
paid herewith is rejected or otherwise not accepted in full, the undersigned
hereby authorizes and directs that the Company and /or Escrow Agent return such
funds to the address set forth on the signature page hereto or by wire transfer
as set forth in writing by notice to the Company.




--------------------------------------------------------------------------------



GRAN TIERRA ENERGY INC.
Subscription Agreement
Signature Page


IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
_____________, 2006.


NUMBER OF UNITS SUBSCRIBED FOR:
   ________________________
AMOUNT OF SUBSCRIPTION ($1.50 PER UNIT):
$ ________________________
     
NAME OF SUBSCRIBER(S):
       
(1)
___________________________________
Signature: ______________________________
 
(Please print name)
Date:____________________________
 
 
Name:___________________________
 
 
Title:____________________________
       
Joint Tenant/Tenant in Common (if applicable):
       
(2)
___________________________________
Signature: ______________________________
 
(Please print name)
Date: ___________________________
     
ADDRESS (including mailing address, if applicable):
         
_______________________________
_________________________________
 
_______________________________
_________________________________
 
_______________________________
_________________________________
     
TAXPAYER I.D. NUMBER OR SOCIAL SECURITY
 
NUMBER OF EACH SUBSCRIBER:
________________________________
 
 
________________________________



TYPE OF OWNERSHIP:



 
( )
Individual

 
( )
Tenants in common

 
( )
Joint tenants with right of survivorship

 
( )
Community property (check only if resident of community property state)

 
( )
Partnership (1)

 
( )
Corporation (2)

 
( )
Trust (3)

 
( )
Limited Liability Company (4)

 
( )
Employee Benefit Plan under ERISA

 
( )
Other (please specify:____________________)

________________
1.
Please enclose a copy of the partnership agreement and a current list of all
partners.

2.
Please enclose a copy of the articles or certificate of incorporation, bylaws,
and a resolution authorizing this investment and indicating the authority of the
signatory hereto.

3.
Please enclose a copy of the trust instrument.

4.
Please enclose a copy of the articles of formation and members' agreement or
regulations.


--------------------------------------------------------------------------------



GRAN TIERRA ENERGY INC.
Acceptance of Subscription


Agreed and accepted as to $___________________
Dated:___________________







 

 
GRAN TIERRA ENERGY INC.
         
By:______________________________________
 
Name:____________________________________
 
Its: ______________________________________
   




